DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/320,062. Receipt of the Response to the Election/Restriction filed on 09/30/2022 is acknowledged.
Claims 1-23 are pending.
Claims 21-23 are withdrawn from consideration.
Claims 1-20 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2022.
Applicant’s election without traverse of Invention I, claims 1-20 and Species B, Figures 4A-4Y in the reply filed on 09/30/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 defines “the coping bracket” and “the coping tiles,” when the claims from which claim 13 depends from do not define such limitations and thus renders the claimed invention indefinite as to what elements are being referred back to. For examining purposes and in light of the specification and drawings, claim 13 is considered to define coping brackets and tiles without any further structure or function for such limitations and thus such features can be broadly interpreted. Claim 14 includes similar limitations and is similarly rejected and interpreted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andres et al. (WO 2018/015634).
Regarding claim 1, Andres et al. disclose a system for covering a structural base, the system comprising:
a plurality of floating field tiles (#4) arranged to cover a top surface of the structure base (the base formed by elements #6 and #18);
a mat (#19) positioned between a bottom surface of at least one of the floating field tiles and a top surface of the structural base to separate the bottom surface of the floating field tile from the top surface of the structural base (see figure 7); and
a coping system (#1) secured to the top surface of the structural base (see figure 2), the coping system:
having an upper edge (the top edge of element #12) that is level with or below a top surface of the floating field tiles (the top edge is below the top surface of the floating tiles); and
forming a fixed perimeter around the plurality of floating field tiles to inhibit movement of the plurality of floating field tiles (as taught in paragraph 27 of the English translation, the profiles #1 are to be positioned on the periphery and around the tiles #4 as depicted in figure 3).
Regarding claim 2, Andres et al. disclose the coping system includes: a plurality of coping brackets (#1) secured to the top surface of the structural base (see figure 2); and a plurality of coping tiles (#3) mounted on the plurality of coping brackets such that an upper edge of each of the coping tiles is positioned to be level with or below a top surface of the floating filed tiles (figure 2 depicts the top edge of coping tiles #3 is below the top edge of the floating tiles #4).
Regarding claim 3, Andres et al. disclose each of the coping brackets is configured to support one or more of the coping tiles so that each of the coping tiles is positioned in front of and spaced apart from a side surface of the structural base (see figure 2).
Regarding claim 4, Andres et al. disclose each of the coping brackets includes a mounting portion (elements #11 and #13 form the mounting portion) configured to be secured to the top surface of the structural base (see figures 2 and 7, where the mounting portion #13 is configured to be secured to the top surface of the structural base when bracket #5 is attached to element #16), the mounting portion having a mounting edge (the left inner edge of element #13 of figure 1) to determine a position for mounting the coping bracket (see figure 7, where the mounting edge can be used to properly position the coping bracket #1 relative to tile #4 and mat #19); a coping lip (#12) positioned in front of the mounting portion to support one or more of the coping tiles (see figure 2); a downward hanging depending portion (#15) coupled to the mounting portion, the depending portion being a face on which to apply a flexible adhesive (adhesive is configured to be applied to the portion #15 and thus meets such limitations as broadly defined since the adhesive is not positively defined).
Regarding claim 5, Andres et al. disclose when the mounting edge of the mounting portion of each coping bracket is aligned along a datum line established using a coping jig, the coping lip of each coping bracket is coplanar with each other coping lip of each other coping bracket (In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the coping brackets that comprise of aligned coping lips, does not depend on its method of production, i.e. a coping jig is used for the aligning. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). As depicted in figures 2, 3, and 7, the coping lips #12 are aligned with one another in the final constructed state and thus meet such limitations as defined).
Regarding claim 10, Andres et al. disclose a skirting system, the skirting system having a plurality of skirting brackets (#2) secured to the structural base (see figure 5); a plurality of skirting clips (#7) secured to the structural base (see figure 5); and a plurality of skirting tiles (#3) mounted on skirting lips (#25) of the plurality of skirting brackets and retained in front of a side surface of the structural base by the plurality of skirting clips (see figure 2).
Regarding claim 11, Andres et al. disclose the skirting system is mounted to a side surface of the structural base and the coping system is mounted to the top surface of the structural base and is independent of the skirting system (see figure 2, where the coping system #1 is separate and thus independent from the skirting system #2, where the systems are respectively positioned as defined).
Regarding claim 12, Andres et al. disclose the skirting bracket is configured to be mounted to a side surface of the structural base when a portion of the skirting bracket is against a bottom surface of a rim joist of the structural base (such limitations define configured to language and do not positively define such a positioning, where the channel #22 configures the skirting bracket #2 to mount against the side and bottom surface of joist #16 or even bottom surface formed by element #6 of rim joist #16).
Regarding claim 13, Andres et al. disclose the coping bracket (#1) is mounted to the top surface of the structural base at a position (see figure 2) to provide for a gap between a rear surface of the coping tiles and a front surface of the skirting tiles (in light of the indefiniteness issues, as explained above, the coping tiles can be considered the tiles #3 on the right side of figure 3 while the tiles #3 on the left side of the figure can be considered the skirting tiles, where a gap is thus positioned between the respective rear and front surface of such tiles as defined).
Regarding claim 15, Andres et al. disclose a plurality of spacers positioned between adjacent floating field tiles of the plurality of floating field tiles, the spacers being configured to space the adjacent tiles apart from each other and maintain a consistent gap between the adjacent floating field tiles and restrain lateral movement of the floating field tiles (Since only a single mat is required in claim 1, the other elements #19 of the system of figures 2 and 7 are considered the spacers as defined which meets the structural and functional limitations as defined. Alternatively, the mat can be considered the flat horizontal portion of elements #19 while the spacers can be considered the vertical portions that extend between adjacent tiles #4 as depicted in figure 7.).
Regarding claim 16, Andres et al. disclose at least two spacers are positioned between each pair of adjacent floating field tiles of the plurality of floating field tiles (the spacers can be considered the two vertical protrusions of elements #19 which are to be positioned between adjacent tiles as depicted in figure 7).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Andres et al. or, in the alternative, under 35 U.S.C. 103 as obvious over Andres et al. in view of Kowalski et al. (U.S. Patent 5,623,799).
Regarding claim 17, Andres et al. disclose each of the plurality of spacers has a height that is less than about one half of a thickness of each of the floating field tiles; and each of the plurality of spacers is positioned nearer to a bottom surface of the floating field tiles than to a top surface of the floating field tiles to hide the spacers from view of a person on the top surface of the floating field tiles (figure 2 depicts the spacers that extend vertical from element #19 comprise of a height that is about less than half of the height of the tiles so that such spacers are hidden from view during use). However, if the Examiner is considered to over broadly interpret Andres et al. as meeting such limitations, it is highly well known in the art, as evidenced by Kowalski et al., that such spacers are to comprise of a height less than about half the height of the tiles they are to space in order to remain hidden when in the final assembled state and it would have been obvious to have similarly constructed the spacers of Andres et al. so as to comprise of a similar height in order to remain out of sight during use.

Claim Rejections - 35 USC § 103
Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bordin (U.S. Publication 2018/0038117) in view of Repasky (U.S. Publication 2008/0105172).
Regarding claim 1, Bordin discloses a system for covering a structural base, the system comprising:
a plurality of floating field tiles (#120) arranged to cover a top surface of the structure base (the base formed by elements #18);
a coping system (#110) secured to the top surface of the structural base (see figure 3), the coping system:
having an upper edge (the top edge of element #126) that is level with or below a top surface of the floating field tiles (the top edge is level with the top surface of the floating tiles); and
forming a fixed perimeter around the plurality of floating field tiles to inhibit movement of the plurality of floating field tiles (see figure 7).
However, Bordin does not disclose use of a mat between the bottom of at least one floating tile and the top of the structural base. It is highly well known in the art, as evidenced by Repasky, that rubber mats are known in the art to be positioned between the floating tile and the vertically adjustably pedestal it is supported by in order to absorb sound that travels through such elements. Therefore, it would have been obvious to have included a mat between the bottom surface of the tiles and the top surface of the support structure of Bordin, as taught in Repasky, in order to deaden any noise that may otherwise be generated due to any slight movement between elements of the assembly.
Regarding claim 2, Bordin in view of Repasky render obvious the coping system includes: a plurality of coping brackets (Bordin; #110) secured to the top surface of the structural base (see figure 4 of Bordin); and a plurality of coping tiles (Bordin; #121) mounted on the plurality of coping brackets such that an upper edge of each of the coping tiles is positioned to be level with or below a top surface of the floating filed tiles (figure 4 of Bordin depicts the top edge of coping tiles #121 is below the top edge of the floating tiles #120).
Regarding claim 3, Bordin in view of Repasky render obvious each of the coping brackets is configured to support one or more of the coping tiles so that each of the coping tiles is positioned in front of and spaced apart from a side surface of the structural base (see figure 4 of Bordin).
Regarding claim 4, Bordin in view of Repasky render obvious each of the coping brackets includes a mounting portion (Bordin; #111) configured to be secured to the top surface of the structural base (see figure 4 of Bordin), the mounting portion having a mounting edge (the left inner edge of element #111 of figure 3 of Bordin) to determine a position for mounting the coping bracket (see figure 4 of Bordin); a coping lip (Bordin; #113) positioned in front of the mounting portion to support one or more of the coping tiles (see figure 3 of Bordin); a downward hanging depending portion (Bordin; #112) coupled to the mounting portion, the depending portion being a face on which to apply a flexible adhesive (adhesive #19 is configured to be applied to the portion #112 of Bordin and thus meets such limitations as broadly defined).
Regarding claim 5, Bordin in view of Repasky render obvious when the mounting edge of the mounting portion of each coping bracket is aligned along a datum line established using a coping jig, the coping lip of each coping bracket is coplanar with each other coping lip of each other coping bracket (In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the coping brackets that comprise of aligned coping lips, does not depend on its method of production, i.e. a coping jig is used for the aligning. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). As depicted in figure 4 of Bordin, the coping lips #113 are aligned with one another in the final constructed state and thus meet such limitations as defined.).
Regarding claim 6, Bordin in view of Repasky render obvious a plurality of edge tile supports positioned around the perimeter and underneath the floating field tiles and a plurality of bedding pads, each bedding pad positioned on top of one or the plurality of edge supports to support the floating field tiles at an edge of the structural base; wherein a thickness of the edge tile support plus a thickness of the bedding pad is the same as a thickness of the mat (Repasky teaches that such vertical supports can comprise of a top cap support #24, which can be considered an edge tile support with a bedding pad #36 placed above the support #24 and below the tiles. Such supports and pads are provided on each support, therefore it would have been obvious to have provided such a support and pad upon the structural base supports of Bordin, as taught in Repasky, in order to properly space the tiles of the assembly of Bordin from one another. Therefore, the vertical supports of Bordin positioned at the perimeter can be considered to comprise of edge tile supports and bedding pads as defined while the vertical supports positioned at the center of the assembly of Bordin can be considered to comprise of a mat comprising of a support #24 and pad #36, as taught in Repasky, and thus meet such thickness limitations as defined.).
Regarding claim 7, Bordin in view of Repasky render obvious a plurality of bedding pads, each bedding pad being positioned on the mounting portion of one of the coping brackets to support the floating field tiles at an edge of the structural base; wherein a thickness of the mounting portion plus a thickness of the bedding pad is the same as a thickness of the mat (Though Bordin does not disclose use of a bedding pad as defined, it would have been obvious, as taught in Repasky, to provide a rubber pad upon the coping brackets of Bordin as well in order to further deaden any noise travelling between such elements during use. It would have thus also been obvious to have constructed the bedding pad and mounting portion of Bordin in view of Repasky so as to comprise of the same thickness as the mat of Bordin in view of Repasky in order to provide a level flooring surface during use, where Repasky teaches that a single or multiple pads #36 can be used in such a section.).
Regarding claim 8, Bordin in view of Repasky render obvious the coping lip is positioned on the downward hanging depending portion to provide for the upper edge of the one or more coping tiles mounted thereon to be level with or below the top surface of the floating field tiles (lips #113 are provided on the downward portion #112 of the coping brackets of Bordin, where such coping tiles #121 extend below the top surface of the field tiles #120 as depicted in figure 4 of Bordin).
Regarding claim 9, Bordin in view of Repasky render obvious the plurality of coping tiles are mounted onto the plurality of coping brackets by a flexible adhesive (Bordin; #19) applied to a front surface of the coping brackets (see figure 4 of Bordin).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Andres et al. in view of Serroes et al. (U.S. Publication 2005/0257468).
Regarding claim 14, Andres et al. disclose the claimed invention except for a plurality of spacers positioned between adjacent coping tiles of the plurality of coping tiles and between adjacent skirting tiles of the plurality of skirting tiles. As explained above in the rejection of claim 13 and in light of the indefiniteness issues, the coping tiles can be considered the tiles #3 on the right side of figure 3 while the tiles #3 on the left side of the figure of Andres et al. can be considered the skirting tiles. Furthermore, it is highly well known in the art, as evidenced by Serroes et al., that tile spacers can be used between tiles that are placed on horizontal or vertical surfaces. Therefore, it would have been obvious to have used spacers to space the vertical skirting and coping tiles of Andres et al., as taught in Serroes et al., in order to properly space the vertical tiles of the system as well to match the spacings between the horizontal tiles and thus provide a uniform spacing throughout the system.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Andres et al. in view of Potter (U.S. Patent 6,804,923), or in the alternative in view of Potter and Kowalski et al.
Regarding claim 18, Andres et al. disclose, or in the alternative in view of Kowalski et al. render obvious, the claimed invention except for each of the plurality of spacers is shaped to taper from a base of the spacer towards the tip. However, it is highly well known in the art, as evidenced by Potter, that such spacers between tiles of a flooring assembly can comprise of straight vertical sides or tapered sides that are to extend between and space such tiles. Therefore, it would have been obvious to have constructed the spacers of Andres et al. so as to comprise of a taper, as taught in Potter, in order to allow such spacers to engage tiles with tapered side surfaces and thus properly space different types of tiles used within the system.

Claim(s) 1, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bordin in view of Neustaeter (U.S. Publication 2020/0199889).
Regarding claims 1 and 19, Bordin discloses a system for covering a structural base, the system comprising:
a plurality of floating field tiles (#120) arranged to cover a top surface of the structure base (the base formed by elements #18);
a coping system (#110) secured to the top surface of the structural base (see figure 3), the coping system:
having an upper edge (the top edge of element #126) that is level with or below a top surface of the floating field tiles (the top edge is level with the top surface of the floating tiles); and
forming a fixed perimeter around the plurality of floating field tiles to inhibit movement of the plurality of floating field tiles (see figure 7).
However, Bordin does not disclose use of a mat between the bottom of at least one floating tile and the top of the structural base, as defined in claim 1, or a waterproof membrane positioned between a bottom surface of the mat and the top surface of the structural base as defined in claim 19. Flooring systems using tiles as a finish, decorative layer are known in the art, as evidenced by Neustaeter, to be constructed using a first deck top #116 supported by the structural subflooring, where a waterproof membrane #121 is provided on top of the first top #116 and a flashing/mat #131 is provided above the membrane #121, with the decorative tiles #123 placed on the top of the assembly. Neustaeter teaches such a flooring assembly is for use on existing decking assemblies for better waterproofing of such decking assemblies, where it would have been obvious to have provided a subassembly upon the raised flooring/decking assembly of Bordin such that a waterproof membrane is positioned between the base structure of the deck and a mat of the decking assembly, and where the mat is positioned between the base structure and the tiles, as taught in Neustaeter, in order to better waterproof the assembly of Bordin for use outside.
Regarding claim 20, Bordin in view of Neustaeter render obvious the waterproof membrane covers the top surface of the structural base to collect water falling from a top surface of the plurality of floating field tiles and overhangs an edge of the structural base to direct the water over the edge of the structural base and behind the plurality of coping tiles (Bordin discloses the coping brackets can comprise of openings #46 that extend behind the depending portion so as to release water behind coping tiles #21, where it would have been obvious to have provided the waterproof membrane and mat of Neustaeter to extend to such an edge of the coping brackets so as to release water through such openings and behind the coping tiles of Bordin in order to properly drain and prevent water buildup beneath the tiles of Bordin during use.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635